Mr. Justice Campbell
delivered the opinion of the court:
By consent of counsel for the respective parties who appear in both actions, an order of court was duly entered, whereby this cause, No. 6018 on our docket, was consolidated for hearing with cause No. 5845, entitled Jemiie Butler et al. v. The Home Co-Operative Company et al. Indeed this action is but a continuation of the other, the plaintiff here being the assignee of the purchaser at the trustee’s sale, which sale we held invalid in our opinion in the other, or main, case, ante, p. 71. The judgment of the district court in that case which adjudicated that sale valid was reversed by us, and it necessarily follows from our judgment of reversal therein,. as counsel for appellee here concedes, that the judgment of the district court in the case at bar, which merely followed the prévious judgment in the main case by adjudicating good the title which the purchaser at that sale obtained, must also be reversed, and an order to that effect is hereby entered.

Reversed.

Mr. Justice 'Gabbert and Mr. Justice Bailey concur.